DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Arguments

	Applicant’s response from 4/26/2021 is acknowledged.  

Claim Rejections - 35 USC § 112
In view of Applicant’s claim amendments this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In view of Applicant’s claim amendments a modified rejection has been made below, which now renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,071,919 to Theodore et al. (“Theodore 2”, of record) alone, or further in view of Wadood et al., Delayed diagnosis of HIV infection in ophthalmic practice, Eye volume 18, pages 293–298 (2004).
The claim limitation of “visual loss, diplopia, nystagmus, dysarthria, or bladder abnormalities” is found in Applicant’s specification in a single place in the following paragraph:
[0026] The term "demyelinating disease" refers to any pathological process that results in the degradation or loss of the myelin sheath surrounding an axon including, but not limited to, Multiple Sclerosis and Guillain-Barre syndrome. As used herein, the term "Multiple Sclerosis" refers to a demyelinating disorder of the central nervous system characterized, anatomically, by sclerotic plaques in the brain and spinal cord producing symptoms including (but not limited to) visual loss, diplopia, nystagmus, dysarthria, weakness, paresthesias, and bladder abnormalities.
	
	Theodore 2 discloses a method of treating a disease in a mammal by administering a therapeutically effective amount of an amphoteric zwitterion compound as an active ingredient, and pharmaceutical composition which comprises an amphoteric zwitterionic compound as an active ingredient in combination with a carrier and other adjunctive pharmaceutical agents.  (Abstract).  Preferred zwetterionic compounds included in the invention include HEPES.  (Table- compound VIII, col. 3, l. 48- col. 4, l. 65, col. 6, ll. 3-5, col. 10, ll. 37-51).  The compositions may be administered e.g. orally, parenterally, subcutaneously  (col. 12, ll. 23-25), e.g. with sterile water daily for intravenous injection (col. 7, ll. 33-40).
Theodore specifically discloses: “Also provided by the invention is a method of treating autoimmune diseases in a subject, comprising administering to the subject an 
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., 0.01 mg/kg to greater than 1 g/kg (which falls within Applicant’s claimed range), e.g. with the compound employed in sterile water or a saline solution (col. 12, ll, 39-42, col. 7, ll. 30-33).  The Examples teach administering HEPES once daily on a body weight basis at 10-100 mg/kg (assuming an average 75 kg man) (col. 14, l. 25- col. 15, l. 53).  Since the same compound is administered in a patient with the same disease, it will necessarily treat neurological impairment caused by the demyelination disease.
Example 8 is a specific example of treating a patient with organophosphate induced polyneuroneuropathy with HEPES. (col. 15, l. 65- col. 16, l. 12)  Theodore 2 explicitly discloses that “[t]he zwitterionic HEPES preparations counteract the effect of the organic phosphate induced toxicity and disorders and reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.” (col. 16, ll. 8-12; emphasis added).  Theodore 2 explicitly states that HEPES reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.”  This is thus also an example of a neurological impairment caused by demyelination, namely organic phosphate induced polyneuropathy, i.e. of HEPES, which treats the demyelination.  
Theodore does not specifically disclose visual loss, diplopia, nystagmus, dysarthria, or bladder abnormalities.  However, since Theodore discloses treating a disease of demyelination, to specifically include multiple sclerosis, it will necessarily treat one or more of its symptoms of visual loss, diplopia, nystagmus, dysarthria, or bladder abnormalities.  In fact, Theodore explicitly discloses that the “method of treating autoimmune diseases in a subject, comprising administering to the subject an amount of HEPES alone or other zwitterionic molecules in the described compositions [is] such that the progression of the autoimmune pathology and/or pathophysiology of the disease is slowed, stopped or reversed.” (col. 9, ll. 48-53).
Moreover, Theodore discloses more than one example of treating a neurodegenerative disease.  For instance, Example 10 of Theodore disclose treating a patient with HIV associated polyneuropathy.  It discloses that administering HEPES “was effective against neurological sequelae of viral diseases”. (col. 16, ll. 24-34).
As cumulative art, Wadood further discloses, one such neurological sequela of HIV polyneuropathy is visual loss.  
Accordingly, it would have been obvious to a person of skill in the art at the time of the claimed invention to combine the teachings of Theodore and Wadood in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan artisan would have been motivated to do so, because Theodore 


Other relevant prior art

The Examiner restates for the record the following cumulative prior art.

US 5,716,959 to Theodore et al. (“Theodore 1”, of record)

	Theodore 1 discloses a method for treating autoimmune diseases with a substituted piperazine zwitterion composition containing as an active ingredient, HEPES (N-2 Hydroxyethylpiperazine-N'-2 Ethane Sulfonic Acid) (Abstract), specifically, such as 
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., as high as 1500 mg (which for an average 75 kg man (20 mg/kg) falls within Applicant’s claimed range), e.g. with the compound employed in sterile liquid form in saline solutions (i.e., a physiological solution of sterile water) with a buffer agent, such as in syringes or intravenous containers or bags (col. 8, l. 65- col. 9, l. 21).  The Examples teach administering HEPES intravenously once daily (col. 10, ll. 20-61).  Since the same compound is administered in a patient with the same disease, it will restore, repair, and/or regenerate a myelin sheath.


-The Letter of Protest of T. Ronald Theodore, dated January 5, 2015, in parent patent application 14/481,582 contains the following excerpt containing the relevance of US patent No. 6,071,919 (“Theodore”, of record).


    PNG
    media_image1.png
    637
    601
    media_image1.png
    Greyscale

(p. 4).

-WO 97/29745 A1 to Theodore (“Theodore 3”, of record”)

- Chuang et al., Delayed Neuropathy and Myelopathy after Organophosphate Intoxication, N. Engl. J. Med., Vol. 347, No. 14, October 3, 2002

    PNG
    media_image2.png
    249
    442
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    96
    436
    media_image3.png
    Greyscale




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627